



SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT




SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
dated as of June 29, 2016, among MERITAGE HOMES CORPORATION, a Maryland
corporation (the “Borrower”), JPMORGAN CHASE BANK, N.A., as administrative agent
on behalf of the Lenders (in such capacity, together with its successors and
assigns in such capacity, the “Administrative Agent”), and as Swingline Lender
and as Issuing Lender and the Lenders party hereto.


RECITALS:


A.The Borrower, the Administrative Agent and the Lenders are parties to that
certain Amended and Restated Credit Agreement dated as of June 13, 2014, as
amended by that certain First Amendment to Amended and Restated Credit Agreement
dated as of July 9, 2015 (as the same may be further amended, modified and
supplemented and in effect from time to time, the “Credit Agreement”; and,
except as otherwise herein expressly provided, all capitalized terms used herein
shall have the meaning assigned to such terms in the Credit Agreement).


B.The Borrower, the Administrative Agent and the Lenders desire to amend the
Credit Agreement as more fully set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:


Section 1.    Amendment of Credit Agreement.    Effective as of the Effective
Date (as hereinafter defined), the Credit Agreement is hereby amended as
follows:


(a)The following defined terms are hereby added to Section 1.1 of the Credit
Agreement as follows:


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Class”: when used in reference to any Revolving Loan, refers to whether such
Revolving Loan is a Class A Revolving Loan or Class B Revolving Loan; when used
in reference to any Commitment, refers to whether such Commitment


la-1319610

--------------------------------------------------------------------------------



is a Class A Commitment or Class B Commitment; and, when used in reference to
any Lender, refers to whether such Lender is a Class A Lender or a Class B
Lender.


“Class A Available Commitment”: as to any Class A Lender at any time, an amount
equal to the excess, if any, of (a) such Class A Lender’s Commitment then in
effect over (b) such Class A Lender’s Percentage Interest of the Outstanding
Amount.


“Class A Commitment”: as to any Class A Lender, the obligation of such Class A
Lender, if any, to make Class A Revolving Loans and participate in Swingline
Loans and Letters of Credit in an aggregate principal and/or face amount not to
exceed the amount set forth under the heading “Commitment” opposite such Class A
Lender’s name on Schedule 1.1A or in the Assignment and Assumption pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof. The original aggregate amount of the Class A
Commitments is $440,000,000.


“Class A Commitment Period”: the period from and including the Closing Date to
the Class A Termination Date.


“Class A Lender”: any Lender that holds a Class A Commitment.


“Class A Revolving Loan”: each Revolving Loan made by a Class A Lender.


“Class A Termination Date”:     July 9, 2020, subject, however, to earlier
termination of the Total Commitment pursuant of the terms of this Agreement.


“Class B Available Commitment”: as to any Class B Lender at any time, an amount
equal to the excess, if any, of (a) such Class B Lender’s Commitment then in
effect over (b) such Class B Lender’s Percentage Interest of the Outstanding
Amount.


“Class B Commitment”: as to any Class B Lender, the obligation of such Class B
Lender, if any, to make Class B Revolving Loans and participate in Swingline
Loans and Letters of Credit in an aggregate principal and/or face amount not to
exceed the amount set forth under the heading “Commitment” opposite such Class B
Lender’s name on Schedule 1.1A or in the Assignment and Assumption pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof. The original aggregate amount of the Class B
Commitments is $60,000,000.


“Class B Commitment Period”: the period from and including the Closing Date to
the Class B Termination Date.




2
la-1319610



--------------------------------------------------------------------------------



“Class B Lender”: any Lender that holds a Class B Commitment.


“Class B Revolving Loan”: each Revolving Loan made by a Class B Lender.


“Class B Termination Date”:     July 9, 2019, subject, however, to earlier
termination of the Total Commitment pursuant of the terms of this Agreement.


“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“NYFRB” means the Federal Reserve Bank of New York.


“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Banking Day, for the immediately
preceding Banking Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.


“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight


3
la-1319610



--------------------------------------------------------------------------------



bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


(b)The following defined terms in Section 1.1 of the Credit Agreement are hereby
amended and restated in their entirety to read as follows:


“Available Commitment”: as to any Class A Lender, such Lender’s Class A
Available Commitment and, as to any Class B Lender, such Lender’s Class B
Available Commitment.


“Commitment”: with respect to each Class A Lender, such Class A Lender’s Class A
Commitment and with respect to each Class B Lender, such Class B Lender’s Class
B Commitment. The original amount of the Total Commitment is $500,000,000.


“Commitment Period”: as the context may require, the Class A Commitment Period
or the Class B Commitment Period.


“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.


“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one week, or one, two, three or six months
thereafter (or, such other period as may be agreed to by all Lenders), as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one week, or one, two, three or six months
thereafter (or, such other period as may be agreed to by all Lenders), as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 11:00 A.M., New York City time, on the date that is two (2) Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:




4
la-1319610



--------------------------------------------------------------------------------



(i)if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;


(ii)the Borrower may not select an Interest Period that would extend beyond the
Class A Termination Date with respect to Class A Revolving Loans or the Class B
Termination Date with respect to Class B Revolving Loans; and


(iii)any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.


“Loan Documents”:    this Agreement, the Guarantee Agreement, the Notes,
applications in connection with the issuance of Letters of Credit and any
amendment, waiver, supplement or other modification to any of the foregoing.


“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan, Syria and Crimea)


“Termination Date”: the Class A Termination Date or, where expressly provided
herein or where the context otherwise requires, the Class B Termination Date.


(c)The definition of “ABR” in Section 1.1 of the Credit Agreement is hereby
amended to replace the references therein to “Federal Funds Effective Rate” with
a reference to “NYFRB Rate”.


(d)The definition of “Defaulting Lender” in Section 1.1 of the Credit Agreement
is hereby amended by deleting the “or” before clause (d), and by adding a comma
and the following clause at the end of such definition:


or (e) has become the subject of a Bail-In Action.


(e)Section2.1(b) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:


(b) Borrower shall repay (i) all outstanding Class A Revolving Loans on the
Class A Termination Date and (ii) all outstanding Class B Revolving Loans on the
Class B Termination Date. Additionally, on the Class B Termination Date, if,
after all outstanding Class B Revolving Loans have been repaid, the outstanding
Class A


5
la-1319610



--------------------------------------------------------------------------------



Revolving Loans, when added to the sum of (A) the L/C Obligations
then-outstanding and (B) the aggregate principal amount of the Swingline Loans
then-outstanding, exceeds the aggregate amount of the Class A Commitments, the
Borrower shall repay such portion of the outstanding Class A Revolving Loans as
is sufficient to reduce the outstanding principal amount of the Class A
Revolving Loans to an amount, when added to the sum of (A) the L/C Obligations
then-outstanding and (B) the aggregate principal amount of the Swingline Loans
then-outstanding, equal to the aggregate amount of all Class A Commitments.


(f)A new subsection (c) is hereby added to Section 2.1 of the Credit Agreement
to read as follows:


(c)Provided that Borrower has made the payments required pursuant to Section
2.1(b), if any, on the Class B Termination Date:


(i)the Commitments of all Class B Lender shall terminate, the Commitments of all
Class A Lenders shall continue on the terms herein set forth and the Total
Commitments shall be reduced to an amount equal to the sum of the Class A
Commitments;


(ii)the Percentage Interest of each Class A Lender shall be adjusted to reflect
the termination of the Commitments of the Class B Lender;


(iii)subject to clause (ii) above, all Class A Revolving Loans shall be
continued outstanding as Class A Revolving Loans held by the Class A Lenders
ratably in accordance with their respective Percentage Interest (after giving
effect to the adjustment described in clause (ii) above);


(iv)all outstanding Letters of Credit shall continue and be allocated among the
Class A Lenders in accordance with each Class A Lender’s Percentage Interest
(after giving effect to the adjustment described in clause (ii) above);


(v)each Class A Lender shall continue to have an obligation to make Revolving
Loans pursuant to Section 2.4(b) and to purchase participation interests in
outstanding Swingline Loans pursuant to Section 2.4(c), which shall be Class A
Revolving Loans held by the Class A Lenders ratably in accordance with their
respective Percentage Interests (after giving effect to the adjustment described
in clause (ii) above); and


(vi)after giving effect to all of the foregoing, any unused Commitments shall
continue as Class A Commitments.


(g)Section 2.3(b) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:


6
la-1319610



--------------------------------------------------------------------------------





(b) The Borrower shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Class A Termination Date,
the tenth (10th) Business Day after such Swingline Loan is made, or the date
that the next Revolving Loan is borrowed.


(h)A new subsection (c) is hereby added to Section 2.3 of the Credit Agreement
to read as follows:


(c)Any Swingline Lender may be replaced by another Lender upon the written
agreement of Borrower, Administrative Agent, the Swingline Lender being replaced
and such new Swingline Lender.


(i)Section 2.8 of the Credit Agreement is hereby amended by adding the following
at the end of the second sentence of the second paragraph of such Section:


, and in each case, shall be made pro rata between the Class A Revolving Loans
and the Class B Revolving Loans based on each Lender’s Percentage Interest.


(j)Section 2.21 of the Credit Agreement is hereby amended by inserting the
following sentence immediately following the second sentence of such Section:


Any increase in the Total Commitments shall be a Class A Commitment.


(k)A new subsection (c) is hereby added to Section 3.1 of the Credit Agreement
to read as follows:


(c)     Any Issuing Lender may be replaced by another Lender upon the written
agreement of Borrower, Administrative Agent, the Issuing Lender being replaced
and such new Issuing Lender.


(l)A new subsection (d) is hereby added to Section 3.4 of the Credit Agreement
to read as follows:


(d)Provided that Borrower has made the payments required pursuant to Section
2.1(b), on the Class B Termination Date, all outstanding Letters of Credit shall
continue and be allocated among the Class A Lenders in accordance with each
Class A Lender’s Percentage Interest (after giving effect to the adjustment in
such Percentage Interest described in Section 2.1(c)(ii)).


(m)Section 10.1 of the Credit Agreement is hereby amended by adding a semicolon
and the following clause at the end of the second sentence of such Section:


7
la-1319610



--------------------------------------------------------------------------------





provided, further, that if the Administrative Agent and the Borrower acting
together identify any ambiguity, omission, mistake, typographical error or other
defect in any provision of this Agreement or any other Loan Document, then the
Administrative Agent and the Borrower shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement.


(n)A new Section 10.18 is hereby added to the Credit Agreement to read as
follows:


10.18        Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and


(b)the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)a reduction in full or in part or cancellation of any such liability;


(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or


(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion powers of any EEA Resolution
Authority.




8
la-1319610



--------------------------------------------------------------------------------



(o)    Schedule 1.1A of the Credit Agreement is hereby deleted in its entirety
and replaced with Schedule 1.1A attached hereto.


Section 2.    Class Conversion Option. Notwithstanding anything to the contrary
contained in the Credit Agreement (as amended by this Amendment), any Assignee
of any Class B Lender’s rights and obligations under the Credit Agreement
(including all or a portion of its Commitments and the Loans and Obligations at
the time owing to it), pursuant to an assignment in accordance with Section 10.6
of the Credit Agreement, may elect, upon prior written notice to the
Administrative Agent not later than two (2) Business Days following the
effective date of such assignment, to become a Class A Lender and to convert its
Class B Commitment and Class B Revolving Loans into a Class A Commitment and
Class A Revolving Loans, respectively. Upon such election, the total Class B
Commitments shall be adjusted to reduce the amount thereof by the amount of
Class B Commitment converted into a Class A Commitment under this Section, and
the total Class A Commitments shall be adjusted to increase the amount thereof
in an amount equal to the amount by which the total Class B Commitments are
reduced.


Section 3.    Effective Date. Subject to the satisfaction of the conditions set
forth in Section 5 hereof, this Amendment shall be effective as of the date of
this Amendment (the “Effective Date”).


Section 4.    Representations.    The Borrower hereby represents and warrants to
the Administrative Agent and the Lenders, as follows:


(a)Each of the representations and warranties contained in the Credit Agreement,
as amended by this Amendment, or any of the other Loan Documents, is true and
correct in all material respects on and as of the date hereof except if any such
representation or warranty was made as of a specific date, then the same shall
have been true and correct in all material respects as of such specific
date;
(b)As of the date hereof and immediately after giving effect to this Amendment
and the actions contemplated hereby, no Default or Event of Default has occurred
and is continuing;


(c)Borrower has all necessary corporate power and authority to execute, deliver
and perform its obligations under this Amendment; the execution, delivery and
performance of this Amendment has been duly authorized by all necessary
corporate action on the part of Borrower; and this Amendment has been duly and
validly executed and delivered by Borrower and constitutes the legal, valid and
binding obligation of Borrower, enforceable in accordance with its respective
terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (ii) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law);


(d)This Amendment (i) does not require any consent or approval of, registration
or filing with, or any other action by, any governmental authority, except for
such as have been


9
la-1319610



--------------------------------------------------------------------------------



obtained or made and are in full force and effect, (ii) will not violate any
applicable law or regulation, the certificate of incorporation or by-laws of
Borrower, or any order of any governmental authority and (iii) will not violate
or result in a default under any Contractual Obligation of Borrower;


(e)Neither the Borrower nor any Guarantor is an EEA Financial Institution.


Section 5.    Conditions to the Effectiveness of this Amendment.    It shall be
a condition precedent to the effectiveness of this Amendment that each of the
following conditions are satisfied:


(a)the parties hereto shall have executed and delivered counterparts of this
Amendment to the Administrative Agent;


(b)each Guarantor shall have executed and delivered a Reaffirmation of Amended
and Restated Guarantee Agreement, in the form of the Reaffirmation of Guarantee
Agreement attached hereto as Exhibit A;


(c)to the extent changed since July 9, 2015, Borrower shall have delivered to
the Administrative Agent updated corporate formation and organizational
documents of Borrower and Guarantors (certified by Borrower, Guarantors or
public officials, as appropriate), including resolutions and incumbency
certificates;


(d)Administrative Agent shall have received such opinions with respect to
Borrower as Administrative Agent may require concerning the due authorization,
execution, delivery and enforceability of this Amendment;


(e)no Default or Event of Default shall exist as of the Effective Date;


(f)Borrower shall have delivered to the Administrative Agent a duly executed
Compliance Certificate and a Borrowing Base Certificate, each for the period
ending March 31, 2016;


(g)Borrower shall have delivered to Administrative Agent a copy of the filed
Form 10-Q for Borrower and its Subsidiaries for the fiscal quarter ended March
31, 2016;


(h)Borrower shall have delivered to Administrative Agent such other agreements,
instruments and documents as Administrative Agent, its counsel or any Lender
shall reasonably request;


(i)Borrower shall have paid to the Administrative Agent and the Lenders all fees
required to be paid in connection with this Amendment;


(j)Borrower shall have paid to the Administrative Agent all of the


10
la-1319610



--------------------------------------------------------------------------------



Administrative Agent’s reasonable out of pocket costs and expenses, including
legal fees, incurred in connection with this Amendment.


Section 6.    Reaffirmation and Ratification.    Borrower hereby: (a) reaffirms,
ratifies, confirms, and acknowledges its obligations under the Loan Documents
and agrees to continue to be bound thereby and perform thereunder; (b) agrees
and acknowledges that all such Loan Documents and all of Borrower’s obligations
thereunder are and remain in full force and effect and, except as expressly
provided herein, have not been modified; and (c) acknowledges and agrees that to
its knowledge it has no defenses, offsets or counterclaims of any kind or nature
whatsoever to its obligations under the Loan Documents.


Section 7.    Miscellaneous.


(a)GOVERNING LAW.    THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


(b)Amendments, Etc. The terms of this Amendment may be waived, modified and
amended only by an instrument in writing duly executed by Borrower and the
Administrative Agent (with any required consent of the Lenders pursuant to the
Credit Agreement). Any such waiver, modification or amendment shall be binding
upon Borrower, the Administrative Agent and each Lender (including the Swingline
Lender and each Issuing Lender).


(c)Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the respective successors and assigns of Borrower, the Administrative
Agent and the Lenders (including the Swingline Lender and each Issuing Lender).


(d)Captions. The captions and section headings used herein are for convenience
of reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.


(e)Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the parties hereto may execute this Amendment by signing any such
counterpart. Delivery of an executed signature page of this Amendment by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.


(f)Severability. Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.


[Signature pages follow.]


11
la-1319610



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.


MERITAGE HOMES CORPORATION, as Borrower


By:
/s/ Hilla Sferruzza

Name:
Hilla Sferruzza

Title:
Executive Vice President, CFO









[Signatures continue on the next page.]


    
    


la-1319610



--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Lender, Swingline
Lender and as a Class A Lender
By:         /s/ Chiara Carter
Name:     Chiara Carter
Title:
Executive Director





[Signatures continue on the next page.]


    
    


la-1319610



--------------------------------------------------------------------------------






CITIBANK, N.A., as a Class A Lender
By:         /s/ Michael Vondriska
Name:     Michael Vondriska
Title:
Vice President









[Signatures continue on the next page.]


    
    


la-1319610



--------------------------------------------------------------------------------






DEUTSCHE BANK AG NEW YORK BRANCH, as a Class B Lender
By:         /s/ Peter Cucchiara
Name:     Peter Cucchiara
Title:
Vice President



By:         /s/ Michael Shannon
Name:     Michael Shannon
Title:
Vice President













[Signatures continue on the next page.]


    
    


la-1319610



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Class A Lender and an Issuing Lender
By:         /s/ Thomas W. Nowak
Name:     Thomas W. Nowak
Title:
Vice President













la-1319610



--------------------------------------------------------------------------------






REGIONS BANK, as a Class A Lender and an Issuing Lender
By:         /s/ Randall S. Reid
Name:     Randall S. Reid
Title:
Senior Vice President



[Signatures continue on the next page.]


    


la-1319610



--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION, as a Class A Lender and an Issuing Lender
By:         /s/ Adrian Montero
Name:     Adrian Montero
Title:
Senior Vice President















[Signatures continue on the next page.]


    


la-1319610



--------------------------------------------------------------------------------






ROYAL BANK OF CANADA, as a Class A Lender
By:         /s/ Sheena Lee
Name:     Sheena Lee
Title:
Authorized Signatory







[Signatures continue on the next page.]


    


la-1319610



--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION, as a Class A Lender
By:         /s/ J. Richard Litton
Name:     J. Richard Litton
Title:
Senior Vice President











[Signatures continue on the next page.]


    


la-1319610



--------------------------------------------------------------------------------






ZB, N.A. dba National Bank Of Arizona, a national banking association, as a
Class A Lender
By:         /s/ Eric Damko
Name:     Eric Damko
Title:
Vice President







[Signatures continue on the next page.]


    


la-1319610



--------------------------------------------------------------------------------






TEXAS CAPITAL BANK, N.A., as a Class A Lender
By:         /s/ Billy Brannon
Name:     Billy Brannon
Title:
Assistant Vice President







[Signatures continue on the next page.]


    


la-1319610



--------------------------------------------------------------------------------






COMERICA BANK, as a Class A Lender
By:         /s/ Casey L. Stevenson
Name:     Casey L. Stevenson
Title:
Vice President

















la-1319610



--------------------------------------------------------------------------------








EXHIBIT A
REAFFIRMATION OF AMENDED AND RESTATED GUARANTEE AGREEMENT
As consideration for the agreements and covenants contained in the within
Amendment, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each of the undersigned
(“Guarantor”), as a guarantor under that certain Amended and Restated Guarantee
Agreement, dated as of June 13, 2014, as reaffirmed by that certain
Reaffirmation of Amended and Restated Guarantee Agreement dated as of July 9,
2015 (together, the “Guarantee Agreement”), delivered to the Administrative
Agent in connection with the extension of credit made by the Lenders pursuant to
the Credit Agreement referred to above, hereby acknowledges, covenants and
agrees as follows:
1.By the execution hereof, such Guarantor hereby consents to the within
Amendment and all the modifications to the Loan Documents contemplated in
connection therewith.
2.References to the Guarantee Agreement in any or all of the Loan Documents
shall be deemed to include references to the Guarantee Agreement as reaffirmed
and ratified by this Reaffirmation of Guarantee Agreement.
3.Such Guarantor reaffirms that the Guarantee Agreement remains unchanged and in
full force and effect.
4.Such Guarantor reaffirms all of its respective obligations contained in the
Guarantee Agreement, which shall remain in full force and effect for all the
obligations of such Guarantor now or hereafter owing to Administrative Agent (on
behalf of the Lenders) pursuant to the terms and conditions of the Guarantee
Agreement and acknowledges, agrees, represents and warrants that no agreements
exist with respect to the Guarantee Agreement or with respect to the obligations
of the Guarantor thereunder except those specifically set forth in this
Reaffirmation of Guarantee Agreement.
5.As of the date hereof and immediately after giving effect to this Amendment
and the actions contemplated thereby, each of the representations and warranties
of such Guarantor contained in the Guarantee Agreement, as amended by this
Amendment, is true and correct in all material respects.
6.Such Guarantor acknowledges and agrees that it has entered into and delivered
this Reaffirmation of Guarantee Agreement of Guarantor’s own free will,
voluntarily and without coercion or duress of any kind, and has been represented
in connection herewith by counsel of its choice and is fully aware of the terms
contained in this Reaffirmation of Guarantee Agreement.
7.Such Guarantor represents and warrants that it is not an EEA Financial
Institution.
[Signature page follows.]






la-1319610



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Guarantor has caused this Reaffirmation of Amended and
Restated Guarantee to be duly executed and delivered as of this June 29, 2016.

 
 
GUARANTORS:


  
 
MERITAGE PASEO CROSSING, LLC
 
 
 
By:
Meritage Homes of Arizona, Inc.
 
Its:
Sole Member
 
 
 
 
 
 
By:
Name:
Hilla Sferruzza
 
 
Title:
Executive Vice President, Chief
 
 
 
Financial Officer and Assistant
 
 
 
Secretary
 
 
 
 
 
MERITAGE PASEO CONSTRUCTION, LLC
 
 
 
By:
Meritage Homes Construction, Inc.
 
Its:
Sole Member
 
 
 
 
 
 
By:
Name:
Hilla Sferruzza
 
 
Title:
Executive Vice President, Chief
 
 
 
Financial Officer and Assistant
 
 
 
Secretary
 
 
 
 
 
MERITAGE HOMES OF ARIZONA, INC.
 
 
 
 
 
 
By:
Name:
Hilla Sferruzza
 
 
Title:
Executive Vice President, Chief
 
 
 
Financial Officer and Assistant
 
 
 
Secretary
 
 
 
 
 
MERITAGE HOMES CONSTRUCTION, INC.
 
 
 
 
 
 
By:
Name:
Hilla Sferruzza
 
 
Title:
Executive Vice President, Chief
 
 
 
Financial Officer and Assistant
 
 
 
Secretary
 
[Signatures continue on the next page.]



Signature Page to Reaffirmation
la-1319610

--------------------------------------------------------------------------------





 
MERITAGE HOMES OF TEXAS HOLDING, INC.
 
 
 
By:
Name:
Hilla Sferruzza
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 
MERITAGE HOMES OF CALIFORNIA, INC.
 
 
 
By:
Name:
Hilla Sferruzza
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 
MERITAGE HOMES OF TEXAS JOINT VENTURE
HOLDING COMPANY, LLC
 
By:
Meritage Homes of Texas, LLC
Its:
Sole Member
 
By:
Meritage Homes of Texas Holding, Inc.
Its:
Sole Member
 
 
 
By:
Name:
Hilla Sferruzza
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 
MERITAGE HOLDINGS, L.L.C
 
By:
Meritage Homes of Texas Holding, Inc.
Its:
Sole Member
 
 
 
By:
Name:
Hilla Sferruzza
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
[Signatures continue on the next page.]



Signature Page to Reaffirmation
la-1319610

--------------------------------------------------------------------------------





 
MERITAGE HOMES OF NEVADA, INC.
 
 
 
 
 
By:
Name:
Hilla Sferruzza
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 
MTH-CAVALIER, LLC
 
 
 
By:
Meritage Homes Construction, Inc.
Its:
Sole Member
 
 
 
 
 
By:
Name:
Hilla Sferruzza
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 
MTH GOLF, LLC
 
 
 
By:
Meritage Homes Construction, Inc.
Its:
Sole Member
 
 
 
 
 
By:
Name:
Hilla Sferruzza
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 
MERITAGE HOMES OF COLORADO, INC.
 
 
 
 
 
By:
Name:
Hilla Sferruzza
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
[Signatures continue on the next page.]



Signature Page to Reaffirmation
la-1319610

--------------------------------------------------------------------------------





 
MERITAGE HOMES OF FLORIDA, INC.
 
 
 
By:
Name:
Hilla Sferruzza
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 
CALIFORNIA URBAN HOMES, LLC
 
By:
Meritage Homes of California, Inc.
Its:
Sole Member and Manager
 
 
 
By:
Name:
Hilla Sferruzza
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 
MERITAGE HOMES OF TEXAS, LLC
 
By:
Meritage Homes of Texas Holding, Inc.
Its:
Sole Member
 
 
 
By:
Name:
Hilla Sferruzza
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 
MERITAGE HOMES OPERATING COMPANY, LLC
 
By:
Meritage Holdings, L.L.C.
Its:
Manager
 
By:
Meritage Homes of Texas Holding, Inc.
Its:
Sole Member
 
 
 
By:
Name:
Hilla Sferruzza
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
[Signatures continue on the next page.]



Signature Page to Reaffirmation
la-1319610

--------------------------------------------------------------------------------





 
WW PROJECT SELLER, LLC
 
By:
Meritage Paseo Crossing, LLC
Its:
Sole Member
 
By:
Meritage Homes of Arizona, Inc.
Its:
Sole Member
 
 
 
By:
Name:
Hilla Sferruzza
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 
MERITAGE HOMES OF THE CAROLINAS, INC.
 
 
 
By:
Name:
Hilla Sferruzza
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 
CAREFREE TITLE AGENCY, INC.
 
 
 
By:
Name:
Hilla Sferruzza
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 
M&M FORT MYERS HOLDINGS, LLC
 
By:
Meritage Paseo Crossing, LLC
Its:
Sole Member and Manager
 
By:
Meritage Homes of Arizona, Inc.
Its:
Sole Member
 
 
 
By:
Name:
Hilla Sferruzza
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
[Signatures continue on the next page.]



Signature Page to Reaffirmation
la-1319610

--------------------------------------------------------------------------------





 
MERITAGE HOMES OF FLORIDA REALTY LLC
 
 
By:
Meritage Homes of Florida, Inc.
Its:
Manager and Sole Member
 
 
 
 
 
By:
Name:
Hilla Sferruzza
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 
MERITAGE HOMES OF TENNESSEE, INC.
 
 
 
 
 
By:
Name:
Hilla Sferruzza
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 
MERITAGE HOMES OF SOUTH CAROLINA, INC.
 
 
 
 
 
By:
Name:
Hilla Sferruzza
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 
MTH REALTY LLC
 
 
 
By:
Meritage Paseo Crossing, LLC
Its:
Sole Member and Manager
 
 
 
By:
Meritage Homes of Arizona, Inc.
Its:
Sole Member
 
 
 
 
 
By:
Name:
Hilla Sferruzza
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
[Signatures continue on the next page.]



Signature Page to Reaffirmation
la-1319610

--------------------------------------------------------------------------------





 
MERITAGE HOMES OF GEORGIA, INC.
 
 
 
By:
Name:
Hilla Sferruzza
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 
 
MTH GA REALTY LLC
 
By:
Meritage Homes of Georgia, Inc.
Its:
Manager and Sole Member
 
 
 
By:
Name:
Hilla Sferruzza
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 
 
MTH SC REALTY LLC
 
By:
Meritage Homes of South Carolina, Inc.
Its:
Manager and Sole Member
 
 
 
By:
Name:
Hilla Sferruzza
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 
 
MTH SHELF CO., INC.
 
 
 
By:
Name:
Hilla Sferruzza
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
[Signatures continue on the next page.]



Signature Page to Reaffirmation
la-1319610

--------------------------------------------------------------------------------





 
MLC HOLDINGS, INC., dba MLC LAND
HOLDINGS, INC.
 
 
 
By:
Name:
Hilla Sferruzza
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 
 
MERITAGE HOMES OF GEORGIA REALTY,
LLC
 
By:
Meritage Homes of Georgia, Inc.
Its:
Manager and Sole Member
 
 
 
By:
Name:
Hilla Sferruzza
 
Title:
Executive Vice President, Chief
 
 
Financial Officer and Assistant
 
 
Secretary
 
 



Signature Page to Reaffirmation
la-1319610

--------------------------------------------------------------------------------






Amended Schedule 1.1A




Commitments


Lender
Class A or Class B
Commitment
JPMorgan Chase Bank, N.A.
Class A Lender
$60,000,000
Citibank, N.A.
Class A Lender
$60,000,000
Bank of America, N.A.
Class A Lender
$60,000,000
Deutsche Bank AG New York Branch
Class B Lender
$60,000,000
Royal Bank of Canada
Class A Lender
$60,000,000
PNC Bank, National Association
Class A Lender
$60,000,000
Regions Bank
Class A Lender
$30,000,000
U.S. Bank National Association
Class A Lender
$45,000,000
National Bank of Arizona, a national banking association
Class A Lender
$20,000,000
Comerica Bank
Class A Lender
$20,000,000
Texas Capital Bank, N.A.
Class A Lender
$25,000,000
Total Commitments
 
$500,000,000











la-1319610

